Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective as of January 1,
2017 (the “Effective Date”) by and between Voyager Therapeutics, Inc. (the
“Company”) and Jane Pritchett Henderson (the “Executive”). Except with respect
to the Executive’s Confidentiality, Noncompetition and Assignment Agreement with
the Company (the “Employee Agreement”) between the Company and the Executive,
the Company’s 2014 Stock Option and Grant Plan and any applicable stock option
and/or restricted stock agreements with the Company with respect to equity
grants held by the Executive (collectively, the “Equity Documents,”) this
Agreement supersedes, amends and restates in all respects all prior agreements
and understandings between the Executive and the Company regarding the subject
matter herein, including without limitation the December 18, 2016 offer letter
provided to the Executive by the Company (the “Prior Offer Letter”).

 

1.                                      Employment. The Company and the
Executive desire that their employment relationship be governed by this
Agreement commencing as of the Effective Date and continuing in effect until
terminated by either party in accordance with this Agreement. The Executive’s
first day of employment shall be the Effective Date. At all times, the
Executive’s employment with the Company will be “at-will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason, subject to the terms of this Agreement.

 

2.                                      Duties. The Executive will serve as the
Senior Vice President and Chief Financial Officer of the Company with the
traditional power and duties of such office in companies similar in size to the
Company and such additional other executive level duties reasonably assigned by
the Company’s Chief Executive Officer (“CEO”). The Executive shall at all times
report directly to the CEO. The Executive shall devote the Executive’s full
working time and efforts to the business and affairs of the Company and not
engage in any other business activities without prior written approval by the
Board of Directors (the “Board”) and provided that such activities do not create
a conflict of interest or otherwise interfere with the Executive’s performance
of the Executive’s duties to the Company. Notwithstanding the foregoing, the
Executive may serve (i) as board Member of Eleven Biotherapeutics or (ii) in
religious, charitable or other community activities as long as such services and
activities do not do not create a conflict of interest or otherwise interfere
with the Executive’s performance of the Executive’s duties to the Company. The
normal place of work is Cambridge, MA. It is understood and agreed that the
Executive will be on site in Cambridge, MA at least four (4) days per week
unless the Executive is traveling on behalf of the Company.

 

3.                                      Compensation and Related Matters.

 

(a)                       Base Salary. The Executive’s annual base salary is
$370,000, which is subject to review and redetermination by the Company from
time to time. The annual base salary in effect at any given time is referred to
herein as “Base Salary.” The Base Salary will be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives.

 

--------------------------------------------------------------------------------


 

(b)                       Bonus. The Executive is eligible to participate in the
Company’s Senior Executive Cash Incentive Bonus Plan, as approved by the Board
or its Compensation Committee from time to time. The terms of the Incentive
Bonus Plan shall be established and altered by the Board or its Compensation
Committee in its or their sole discretion. For calendar year 2017 the
Executive’s target bonus under this Section 3(b) shall be 30% of the Executive’s
annual Base Salary. To earn any bonus, the Executive must be employed by the
Company on the day such bonus is paid except as provided to the contrary in
either Section 6 or 7 below. Both parties acknowledge and agree that any Bonus
is not intended and shall not be deemed a “wage” under any state or federal
wage-hour law.

 

(c)                        Equity. The Executive’s rights in and eligibility for
restricted stock and stock options (as applicable) will be governed by the
applicable Equity Documents. Subject to approval of the Board or a committee
thereof, in partial consideration of employment, the Executive will be granted
the option to purchase options 214,000 shares of Company common stock, at a
purchase price equal to the fair market value at the closing price on the date
of the grant (the “Option”). The Option shall be granted on January 3, 2017.
Prior to the grant date, the number of shares subject to the Option shall be
adjusted to reflect a stock split or other similar transaction. The Option will
be subject to and governed by the terms and conditions of the Option Agreement
and the Company’s Stock Option and Incentive Plan. The Option will vest as
follows: one quarter of the shares will vest on the first anniversary of the
Effective Date, and following that, 1/48th of the shares will vest on a monthly
basis, in arrears. Vesting is contingent on the Executive’s continued full-time
employment with the Company.

 

(d)                       Employee Benefits. The Executive will be entitled to
participate in the Company’s employee benefit plans, subject to the terms and
the conditions of such plans and to the Company’s ability to amend and modify
such plans. The benefits made available by the Company, and the rules, terms,
and conditions for participation in such benefit plans, may be changed by the
Company at any time and from time to time without advance notice and without
recourse by Executive. Notwithstanding the foregoing, you shall in all events
shall accrue twenty paid vacation days annually consistent with the Company’s
payroll practices.

 

(e)                        Living Assistance. On an annual basis, the Company
will provide the Executive with living assistance in the amount of $50,000. This
benefit will be paid on a semi-monthly basis, and is expected to cover the
Executive’s local accommodations and related living expenses. Each semi-monthly
payment will be subject to customary deductions and withholdings as required by
law. In addition to the $50,000 living assistance benefit described above, the
Company will also assist with initial temporary living for the Executive and
will reimburse the Executive for a realtor’s fee on apartment rental.

 

(f)                         Reimbursement of Business Expenses. The Company
shall reimburse the Executive for travel, entertainment, business development
and other expenses reasonably and necessarily incurred by the Executive in
connection with the Company’s business. Expense reimbursement shall be subject
to such policies the Company may adopt from time to time, included with respect
to pre-approval.

 

--------------------------------------------------------------------------------


 

4.                                      Certain Definitions.

 

(a)                                      “Cause” means: (i) conduct by the
Executive constituting a material act of misconduct in connection with the
performance of the Executive’s duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of (A) any
felony; or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud; (iii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Executive’s
position but providing that the Company reasonably determines that such conduct
is capable of being cured, only after receipt of written notice by Company
reasonably describing such conduct and Executive fails to cease such conduct
within fifteen (15) days of receipt of said written notice; (iv) continued
non-performance by the Executive of the Executive’s responsibilities hereunder
(other than by reason of the Executive’s physical or mental illness, incapacity
or disability) but providing that the Company reasonably determines that such
conduct is capable of being cured, only after receipt of written notice by
Company reasonably describing such non-performance and Executive fails to cure
such non-performance within fifteen (15) days of receipt of said written notice;
(v) a breach by the Executive of any confidentiality or restrictive covenant
obligations to the Company, including under the Employee Agreement; (vi) a
material violation by the Executive of any of the Company’s written employment
policies communicated to the Executive; or (vii) failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities as provided under Section 13 of this Agreement, after
being instructed by the Company to cooperate, or the willful destruction or
failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

 

(b)                                      “Disabled” means the Executive is
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

--------------------------------------------------------------------------------


 

(c)                                  “Good Reason” means that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s consent: (A) a
material diminution in the Executive’s responsibilities, authority or duties;
(B) a material diminution in the Executive’s Base Salary except for across-
the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or (C) the relocation of the Executive’s principal place of business
more than fifty (50) miles; (D) the material breach of this Agreement by the
Company, which shall include a change in your reporting relationship described
in Section 2 above or a failure to timely grant the Option described in
Section 3(c) above. “Good Reason Process” means that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates the
Executive’s employment within 60 days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

(d)                                 “Sale Event” means the consummation of
(i) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity, (ii) a merger,
reorganization or consolidation pursuant to which the holders of the Company’s
outstanding voting power immediately prior to such transaction do not own a
majority of the outstanding voting power of the surviving or resulting entity
(or its ultimate parent, if applicable), (iii) the acquisition of all or a
majority of the outstanding voting stock of the Company in a single transaction
or a series of related transactions by a Person or group of Persons, (iv) a
Deemed Liquidation Event (as defined in the Company’s Certificate of
Incorporation (as may be amended, restated or otherwise modified from time to
time)), or (v) any other acquisition of the business of the Company, as
determined by the Board; provided, however, that the Company’s Initial Public
Offering, any subsequent public offering or another capital raising event, or a
merger effected solely to change the Company’s domicile shall not constitute a
“Sale Event.” Notwithstanding the foregoing, where required to avoid extra
taxation under Section 409A of the Internal Revenue Code, a Sale Event must also
satisfy the requirements of Treas. Reg. Section 1.409A-3(a)(5).

 

(e)                                  “Sale Event Period” means the period ending
twelve (12) months following the consummation of a Sale Event.

 

(f)                                   “Terminating Event” means termination of
the Executive’s employment by the Company without Cause or by the Executive for
Good Reason. A Terminating Event does not include: (i) the termination of the
Executive’s employment due to the Executive’s death or a determination that the
Executive is Disabled; (ii) the Executive’s resignation for any reason other
than Good Reason, or (iii) the Company’s termination of the Executive’s
employment for Cause.

 

5. Compensation in Connection with a Termination for any Reason. If the
Executive’s employment with the Company is terminated for any reason, the
Company shall

 

--------------------------------------------------------------------------------


 

pay or provide to the Executive (or to the Executive’s authorized representative
or estate) any earned but unpaid base salary, unpaid expense reimbursements,
accrued but unused vacation and accrued and vested employee benefits.

 

6. Severance and Accelerated Vesting if a Terminating Event Occurs within the
Sale Event Period. In the event a Terminating Event occurs within the Sale Event
Period, subject to the Executive signing and complying with a separation
agreement in a form and manner satisfactory to the Company containing, among
other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement and reaffirmation of the Employee Agreement (the “Separation
Agreement and Release”) and the Separation Agreement and Release becoming
irrevocable, all within 60 days after the Date of Termination, the following
shall occur:

 

(a)                       the Company shall pay to the Executive an amount equal
to the sum of 12 months the Executive’s Base Salary in effect immediately prior
to the Terminating Event (or the Executive’s Base Salary in effect immediately
prior to the Sale Event, if higher), determined in each case immediately before
any event that constitutes Good Reason;

 

(b)                                 the Company shall pay to the Executive an
amount equal to 100% of the prorata annual bonus target for the current year,
based on the Date of Termination.

 

(c)                                  if the Executive was participating in the
Company’s group health plan immediately prior to the Date of Termination and
elects COBRA health continuation, then subject to the Executive’s copayment of
premium amounts at the active employees’ rate, the Company shall continue to pay
the remainder of the premiums for the Executive’s participation in the Company’s
group health plans for 12 months or the Executive’s COBRA health continuation
period, whichever ends earlier; and

 

(d)                   100% of all time-based equity awards held by the Executive
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the Date of Termination and the provisions of this Section 6(d) shall be
deemed to be incorporated by reference into the agreements governing all such
awards.

 

For avoidance of doubt, the Separation Agreement and Release for purposes of
this Agreement shall not (i) require a waiver of any rights under the
indemnification agreement between the Company and the Executive or any rights
described in Section 5 above or (ii) impose duties or obligations in addition to
those set out in this Agreement or the Employee Agreement. Notwithstanding the
foregoing, if the Executive’s employment is terminated in connection with a Sale
Event and the Executive immediately becomes reemployed by any direct or indirect
successor to the business or assets of the Company, the termination of the
Executive’s employment upon the Sale Event shall not be considered a termination
without Cause for purposes of this Agreement.

 

The amounts payable under Sections 6(a) and (b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance shall begin to be paid in

 

--------------------------------------------------------------------------------


 

the second calendar year by the last day of such 60-day period; provided
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

7. Severance if a Terminating Event Occurs Outside the Sale Event Period. In the
event a Terminating Event occurs at any time other than during the Sale Event
Period, subject to the Executive signing the Separation Agreement and Release
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination, the following shall occur:

 

(a)                       the Company shall pay to the Executive an amount equal
to the sum of 12 months of the Executive’s annual Base Salary in effect
immediately prior to the Terminating Event (but only after disregarding any
event that constitutes Good Reason);

 

(b)                       the Company shall pay to the Executive an amount equal
to 100% of the prorata annual bonus target for the current year, based on the
Date of Termination and

 

(c)                        if the Executive was participating in the Company’s
group health plan immediately prior to the Date of Termination and elects COBRA
health continuation, then subject to the Executive’s copayment of premium
amounts at the active employees’ rate, the Company shall continue to pay the
remainder of the premiums for the Executive’s participation in the Company’s
group health plans for 12 months or the Executive’s COBRA health continuation
period, whichever ends earlier.

 

The amounts payable under Section 7(a), 7(b) and 7(c) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance shall begin to be paid in the
second calendar year by the last day of such 60-day period; provided further,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Date of Termination. Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

8. Employee Agreement. The terms of the Employee Agreement between the Company
and the Executive, attached hereto as Exhibit A, are incorporated by reference
in this Agreement. The Executive hereby reaffirms the terms of the Employee
Agreement as a material term of this Agreement.

 

9. Additional Limitation.

 

(a)                       Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Aggregate Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments

 

--------------------------------------------------------------------------------


 

shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code;
(iii) equity-based payments and acceleration; and (iv) non-cash forms of
benefits; provided that in the case of all the foregoing Aggregate Payments all
amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G-1, Q&-A24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)                       For purposes of this Section, the “After Tax Amount”
means the amount of the Aggregate Payments less all federal, state, and local
income, excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to this Section shall be made by a nationally recognized
accounting firm selected by the Company prior to the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

10.                                         Section 409A.

 

(a)                       Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s “separation from service”
within the meaning of Section 409A of the Code, the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (i) six months and one day after the Executive’s
separation from service, or (ii) the Executive’s death.

 

--------------------------------------------------------------------------------


 

(b)                       The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(c)                        All in-kind benefits provided and expenses eligible
for reimbursement under this Agreement shall be provided by the Company or
incurred by the Executive during the time periods set forth in this Agreement.
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(d)                       To the extent that any payment or benefit described in
this Agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and to the extent that such payment or benefit is
payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(e)                        The Company makes no representation or warranty and
shall have no liability to the Executive or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

11.                                                  Taxes. All forms of
compensation referred to in this Agreement are subject to reduction to reflect
applicable withholding and payroll taxes and other deductions required by law.
The Executive hereby acknowledges that the Company does not have a duty to
design its compensation policies in a manner that minimizes tax liabilities.

 

12.                                                  Notice and Date of
Termination.

 

(a)                            Notice of Termination. The Executive’s employment
with the Company may be terminated by the Company or the Executive at any time
and for any reason. Any termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with this Section. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

--------------------------------------------------------------------------------


 

(b)                                 Date of Termination. “Date of Termination”
shall mean: (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated on account of Executive’s Disability or by the Company for Cause or
without Cause, the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Executive for any reason except for
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (iv) if the Executive’s employment is terminated by the Executive with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period. Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

 

13.                                                  Litigation and Regulatory
Cooperation. During and after the Executive’s employment, and at all times, so
long as there is not a significant conflict with the Executive’s then
employment, the Executive shall cooperate reasonably with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate reasonably with the Company in connection with
any investigation or review of any federal, state or local regulatory authority
as any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out of pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section.

 

14.                                                  Relief. If the Executive
breaches, or proposes to breach, any portion of this Agreement, including the
Employee Agreement, or, if applicable, the Separation Agreement and Release, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach, and, if applicable, the Company shall have the right to suspend or
terminate the payments, benefits and/or accelerated vesting, as applicable. Such
suspension or termination shall not limit the Company’s other options with
respect to relief for such breach and shall not relieve the Executive of duties
under this Agreement, the Employee Agreement or the Separation Agreement and
Release.

 

15.                                                  Governing Law; Consent to
Jurisdiction; Forum Selection. The resolution of any disputes as to the meaning,
effect, performance or validity of this Employment Agreement, the Employee
Agreement, or arising out of, related to, or in any way connected with the
Executive’s employment with the Company any other relationship between the
Executive and the Company (“Disputes”) will be governed by the law of the
Commonwealth of Massachusetts, excluding laws relating to conflicts or choice of
law. The Executive and the Company submit to the exclusive personal jurisdiction
of the federal and state courts located in the Commonwealth of Massachusetts in
connection with any Dispute or any claim related to any Dispute and agree that
any claims or legal action shall be

 

--------------------------------------------------------------------------------


 

commenced and maintained solely in a state or federal court located in the
Commonwealth of Massachusetts.

 

16.                                                  Integration. This Agreement
constitutes the entire agreement between the parties with respect to
compensation, severance pay, benefits and accelerated vesting and supersedes in
all respects all prior agreements between the parties concerning such subject
matter, including without limitation any prior offer letter or employment
agreement relating to the Executive’s employment relationship with the Company,
including the Prior Offer Letter. Notwithstanding the foregoing, the Employee
Agreement, the Equity Documents, and any other agreement or obligation relating
to confidentiality, noncompetition, nonsolicitation or assignment of inventions
shall not be superseded by this Agreement, and the Executive acknowledges and
agrees that any such agreements and obligations remain in full force and effect.

 

17.                                                  Enforceability. If any
portion or provision of this Agreement (including, without limitation, any
portion or provision of any Section of this Agreement) shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

18.                                                  Waiver. No waiver of any
provision hereof shall be effective unless made in writing and signed by the
waiving party. The failure of any party to require the performance of any term
or obligation of this Agreement, or the waiver by any party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

19.                                                  Notices. Any notices,
requests, demands and other communications provided for by this Agreement shall
be sufficient if in writing and (i) sent by email to the email address used by
the CEO or by the Executive (as applicable) in their usual course of business;
(ii) delivered by hand; (iii) sent by a nationally recognized overnight courier
service or (iv) sent by registered or certified mail, postage prepaid, return
receipt requested, in each case ((iii) and (iv)) to the Executive at the last
address the Executive has filed in writing with the Company, or (as applicable)
to the Company at its main office, attention of the CEO.

 

20.                                                  Amendment. This Agreement
may be amended or modified only by a written instrument signed by the Executive
and by a duly authorized representative of the Company.

 

21.                                                  Assignment and Transfer by
the Company; Successors. The Company shall have the right to assign and/or
transfer this Agreement to any entity or person, including without limitation
the Company’s parents, subsidiaries, other affiliates, successors, and acquirers
of Company stock or other assets, provided that such entity or person receives
all or substantially all of the Company’s assets. The Executive hereby expressly
consents to such assignment and/or transfer. This Agreement shall inure to the

 

--------------------------------------------------------------------------------


 

benefit of and be enforceable by the Company’s assigns, successors, acquirers
and transferees.

 

22.                                                  Counterparts. This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be taken to be an original; but such counterparts
shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

 

 

Name:

Steven M. Paul, M.D.

 

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jane Pritchett Henderson

 

Jane Pritchett Henderson

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTED EMPLOYEE AGREEMENT

 

Confidentiality, Non-Competition and Assignment Agreement, provided as separate
document attachment to this agreement.

 

--------------------------------------------------------------------------------